PS 8
          Case 2:18-cr-00222-WFN              ECF No. 62        filed 05/14/20      PageID.189 Page 1 of 2
(3/15)


                               UNITED STATES DISTRICT COURT
                                                                                                         FILED IN THE
                                                                                                     U.S. DISTRICT COURT
                                                              for                              EASTERN DISTRICT OF WASHINGTON


                                             Eastern District of Washington
                                                                                                May 14, 2020
                                                                                                    SEAN F. MCAVOY, CLERK


 U.S.A. vs.           Hunter, Thaishaun Jamar Altoreek                    Docket No.          0980 2:18CR00222-WFN-1


                                  Petition for Action on Conditions of Pretrial Release

        COMES NOW Linda J. Leavitt, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct
of defendant Thaishaun Jamar Altoreek Hunter, who was placed under pretrial release supervision by the Honorable U.S.
Magistrate Judge John T. Rodgers sitting in the court at Spokane, Washington, on the 13th day of June 2019, under the
following conditions:

Additional Condition #16: Avoid all contact, direct or indirect, with known felons and gang members. Pretrial Services
may but is not required to exempt specific named individuals from this prohibition, including but not limited to immediate
family members or co-workers.


         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #3: Thaishaun Hunter is alleged of being in violation of his conditions of pretrial release by being in the presence
of known gang members in Charlotte, North Carolina, on May 3, 2020.

On June 14, 2019, the conditions of pretrial release supervision were reviewed and signed by Mr. Hunter. He acknowledged
an understanding of his conditions, which included additional condition number 16.

On May 13, 2020, the below said officer received an email from the Eastern District of North Carolina which was forwarded
to their office by the Charlotte Metropolitan Police Department Gang Unit (CMPD) containing three videos dated May 3,
2020. The videos reflect Mr. Hunter and three male individuals involved in a shooting in Charlotte, North Carolina. The
video depicts Mr. Hunter's vehicle (Kia Sorrento) in a parking lot with numerous other individuals. The video then shows
one of the male individuals with Mr. Hunter shooting toward a vehicle outside of the parking lot. The parking lot begins to
clear out immediately and Mr. Hunter gets into the driver's seat of his vehicle; the other males, including the shooter, get
into Mr. Hunter's vehicle and proceed to leave. According to the information received from CMPD, Mr. Hunter is identified
and confirmed as the driver of the vehicle. Per CMPD, Mr. Hunter will be charged with felony conspiracy.

On May 13, 2020, this officer staffed this incident with the Eastern District of North Carolina. The supervising officer
advised Mr. Hunter was verbally reprimanded for leaving the Eastern District of North Carolina and traveling to the Western
District of North Carolina, Charlotte, on May 1, 2020; however, it appears Mr. Hunter again traveled outside of the district
on May 3, 2020, when the above-noted shooting occurred. According to the Eastern District of North Carolina, Mr. Hunter
moved to their district as he was "in fear" of gang retaliation, however it appears Mr. Hunter continues to be involved in gang
activity while being supervised in their district.

Pending criminal charges are forthcoming.
   PS-8
           Case 2:18-cr-00222-WFN            ECF No. 62        filed 05/14/20     PageID.190 Page 2 of 2
   Re: Hunter, Thaishaun Jamar Altoreek
   May 14, 2020
   Page 2
                              PRAYING THAT THE COURT WILL ISSUE A WARRANT


                                                                         I declare under the penalty of perjury
                                                                         that the foregoing is true and correct.
                                                                         Executed on:         May 14, 2020
                                                                    by   s/Linda J. Leavitt
                                                                         Linda J. Leavitt
                                                                         U.S. Pretrial Services Officer



THE COURT ORDERS


[ ]       No Action
[X ]      The Issuance of a Warrant
[ ]       The Issuance of a Summons
[ ]       The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
[ ]       Defendant to appear before the Judge assigned to the case.
[ X]      Defendant to appear before the Magistrate Judge.
[ ]       Other


                                                                           Signature of Judicial Officer

                                                                             May 14, 2020
                                                                           Date
